 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9

10                                                     Case No. 1:19-cv-00958-LJO-EPG (PC)
      MARCOS CASEY GUILLEN, III,
11
                         Plaintiff,                    ORDER REGARDING EARLY SETTLEMENT
12
                                                       CONFERENCE
              v.
13
                                                       ORDER DIRECTING CLERK TO SERVE
      M. PALMER,                                       SUPERVISING DEPUTY ATTORNEY
14
                                                       GENERAL CHRISTOPHER BECKER WITH A
                                                       COPY OF: 1) PLAINTIFF’S COMPLAINT
                         Defendant(s).                 (ECF NO. 1); 2) THE SCREENING ORDER
15
                                                       (ECF NOS. 7 & 8); AND 3) THIS ORDER
16

17

18          Marcos Casey Guillen, III (“Plaintiff”), is a state prisoner proceeding pro se with this
19   civil rights action pursuant to 42 U.S.C. § 1983. The Court has screened Plaintiff’s complaint
20   and found it states at least one cognizable claim. Service of process has been accomplished on
21   at least one defendant.
22          The Court now directs the parties to participate in a settlement conference before a
23   Magistrate Judge to see if the case can reach a settlement before going further in litigation.
24   Plaintiff will be transported to the settlement conference and defense counsel will appear in
25   person. Neither side is waiving any claims, defenses, or objections by participating in this
26   settlement conference.
27          Defense counsel is directed to consider Plaintiff’s claim(s) and speak with Plaintiff
28   following this order. If, after investigating Plaintiff’s claim(s) and speaking with Plaintiff, and

                                                      1
 1   conferring with defense counsel’s supervisor, defense counsel in good faith finds that a
 2   settlement conference would not be productive at this time, defense counsel may opt out of this
 3   settlement conference by filing a notice with the Court, in which case the matter will proceed to
 4   litigation without an early settlement conference.
 5            If defense counsel does not opt out of the settlement conference, the Court will issue
 6   separate order(s) setting the settlement conference and detailing the pre-settlement conference
 7   procedures in due course.
 8            Two weeks after the issuance of the order setting the settlement conference, in order to
 9   better inform all parties and have a meaningful conference, the Court is requiring that both
10   parties disclose certain documents to each other about the case, as listed below. These
11   documents are relevant to the case and will most likely be disclosed in discovery shortly if this
12   case goes to litigation.1
13            Accordingly, IT IS HEREBY ORDERED that:
14                1. Within thirty days from the date of service of this order, the assigned Deputy
15                     Attorney General shall either: (1) file a notice that Defendant(s) opt out of the
16                     settlement conference; or (2) contact ADR Coordinator Sujean Park
17                     (spark@caed.uscourts.gov) to schedule the settlement conference.2 If the
18                     assigned Deputy Attorney General does not opt out of the settlement conference,
19                     the Court will issue an order setting a settlement conference. That order will
20                     include the date of the conference and the Magistrate Judge who will oversee the
21                     conference, and may also include procedures required by that Judge.3
22                2. If a settlement conference is set, no later than two weeks after the date of service
23                     of the order setting the settlement conference, each party shall send the other
24                     parties, or their attorneys (if represented), the documents listed below. The
25
              1
26              If any party has a legal objection to providing a particular document, that party shall file and serve a
     notice describing its objection.
              2
27              The Court may issue a separate order setting a scheduling conference and ordering initial disclosures, or
     may already have done so. If difficulties arise in scheduling the settlement conference prior to the initial
28   scheduling conference, the parties may file a request for the Court to continue the initial scheduling conference.
              3
                The undersigned will not be the Magistrate Judge overseeing the settlement conference.

                                                              2
 1            parties only need to provide documents related to the claim(s) that the Court
 2            allowed to proceed past the screening stage. Additionally, Defense counsel does
 3            not need to include any documents that defense counsel believes are confidential
 4            or subject to the official information privilege at this time. Plaintiff does not
 5            need to request any documents from the institution at this time. Plaintiff only
 6            needs to provide these documents if Plaintiff already has them in his or her
 7            possession. Defense counsel shall send copies of the following documents to
 8            Plaintiff and Plaintiff shall send copies to counsel for Defendant(s):
 9                a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
10                    Form 22s, and responses from the appeals office;
11                b. All non-confidential documents regarding Rules Violation Reports, if
12                    any exist, associated with the incident(s) alleged in the complaint,
13                    including disciplinary charges and findings;
14                c. All of Plaintiff’s medical records related to the incident and/or condition
15                    at issue in the case, if any exist;
16                d. Chronos for transfer or Administrative Segregation placement related to
17                    the incident(s) alleged in the complaint, if any exist; and
18                e. Non-confidential incident reports regarding the use of force incident(s)
19                    alleged in the complaint, if any exist;
20            Additionally, the parties may send any other documents related to the case that
21            the parties believe will assist in the settlement conference.
22         3. The parties remain obligated to keep the Court informed of their current address.
23            Any change of address must be reported promptly to the Court in a separate
24            document captioned for this case and entitled “Notice of Change of Address.”
25            See L.R. 182(f).
26   ///
27   ///
28   ///

                                                 3
 1              4. The Clerk of Court shall serve Supervising Deputy Attorney General
 2                 Christopher Becker with a copy of: (1) Plaintiff’s complaint (ECF No. 1); (2) the
 3                 screening order (ECF Nos. 7 & 8); and (3) this order.
 4
     IT IS SO ORDERED.
 5

 6
       Dated:     January 26, 2020                           /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   4
